DETAILED ACTION


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 16-20, in the reply filed on 9/6/22 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 9 state that the controller is configured “to determine a load of laundry,” and claim 4 teaches a determination “based on the load of laundry.”  It is unclear what is determined and how “a load of laundry” can be determined.  It is assumed that an amount of laundry in a load is being determined.
Claim 5 is rejected due to its dependency on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20180112349 by Herschler et al.
As to claim 1, Herschler discloses a dryer comprising a drum 26 (fig. 2); a wireless sensing device 124 disposed in the drum (figs. 3 and 5) and comprising a sensing module including a humidity sensor 122 (fig. 9, para. 41), a sensor communication module (para. 50) to transmit or receive data wirelessly, a sensor controller 144 (fig. 9), and a sensor power supplier 145; a main communication module 126 to receive a humidity value; and a main controller 130 configured to determine that drying is completed in response to the humidity being equal or less than a threshold (para. 57).
As to claim 8, Herschler discloses that the power supplier is configured to use kinetic energy (para. 51).
As to claim 16, Herschler discloses wireless sensing device 124 (fig. 5) comprising a sensing module including a humidity sensor 122 (fig. 9, para. 41) to measure humidity in a drum 26 of a dryer (fig. 2), a sensor communication module (para. 50) to wirelessly transmit or receive data with a main communication module 126, a sensor controller 144 (fig. 9) to transmit or receive data with the main communication module 126, and a sensor power supplier 145.
As to claim 17, Herschler discloses that the power supplier comprises an energy generation module that uses energy harvesting, and an energy storage module (para. 51).
As to claim 18, Herschler discloses that the energy generation module uses a piezoelectric method (para. 51).
As to claim 19, Herschler discloses that the power supplier is configured to use kinetic energy (para. 51).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018086871A1 by Neumaier.
As to claim 16, Neumaier discloses wireless sensing device (spectrometer 1) comprising a sensing module including a humidity sensor (para. 25) to measure humidity in a drum of a dryer (paras. 42, 46, 77), a sensor communication module to wirelessly transmit or receive data (para. 13) with a main communication module of a dyer, a sensor controller to transmit or receive data with the main communication module (para. 75), and a sensor power supplier (para. 38).
As to claim 17, Neumaier discloses that the power supplier comprises an energy generation module that uses energy harvesting, and an energy storage module (paras. 39-40).
As to claim 18, Neumaier discloses that the energy generation module uses an induction method (para. 39) or a piezoelectric method (para. 40).
As to claim 19, Neumaier discloses that the power supplier is configured to use kinetic energy (para. 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180112349 by Herschler et al. in view of U.S. Patent Application Publication 20190330792 by Del Maschio et al. and U.S. Patent 5561991 granted to Berkcan et al.
As to claims 2 and 3, Herschler does not teach an acceleration sensor, that its sensor communication module transmits an acceleration value, and that the main controller determines an amount of laundry based on the acceleration value.  However, one of ordinary skill in the art would have recognized as obvious to modify the dryer taught by Herschler to have these features.  Herschler is silent as to determining an amount of laundry, but Del Maschio teaches that determining a load mass (amount) allows for an initial estimation of drying time, and determining a load mass may also be used for other advantageous purposes (paras. 285-286, 305).  It was known from the teachings of Berkcan that acceleration values from an acceleration sensor may be used to determine a load amount (col. 4, ll. 14-19) and that using the sensed acceleration values results in an accurate measurement of a load amount (col. 4, ll. 39-41).  Using acceleration sensors was also well-known and common in the art of laundry appliances.  One of ordinary skill in the art would have been motivated to modify the dryer of Herschler to advantageously determine a load amount to allow for an initial estimation of drying time and other advantageous purposes, as taught by Del Maschio.  One of ordinary skill in the art would have further been motivated to have an acceleration sensor to determine a load amount, such as the sensor taught by Berkcan, based on common well-known usage and predictable results of using acceleration sensors.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Del Maschio teaches determining an initial expected time to compete drying based on a determined amount of laundry and displaying the initial expected time (paras. 285-286).
As to claim 5, Del Maschio teaches determining a remaining time of drying based on a current humidity value and a set threshold (para. 326) and displaying a remaining time (para. 286).  Del Maschio teaches that the initial estimation of drying time based on load amount is a rough estimate and that estimating the remaining time based on current humidity values refines and updates the initial estimate (para. 306).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180112349 by Herschler et al. in view of U.S. Patent Application Publication 20110057123 by Ho.
As to claim 20, Herschler does not teach an energy generation module with a coil and magnet, the module storing electromotive force generated when the magnet moves inside the coil.  However, one of ordinary skill in the art would have recognized as obvious to such energy generation module.  Ho teaches an energy generation module with a coil and magnet, the module storing electromotive force generated when the magnet moves inside the coil due to rotation of a laundry appliance drum (paras. 24, 26).  One of ordinary skill in the art would have been motivated to use the energy generation module of Ho to allow for self-charging of its device (para. 34), and also to allow for automatic termination of the device’s operation (para. 27).  The module of Ho would have achieved expected, predictable results commensurate with its intended purpose when used with the device of Herschler.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018086871A1 by Neumaier in view of U.S. Patent Application Publication 20180112349 by Herschler et al.
As to claim 1, Neumaier teaches a dryer comprising a drum (paras. 42, 46, 77); a wireless sensing device (spectrometer 1) disposed in the drum and comprising a sensing module including a humidity sensor (para. 25), a sensor communication module to transmit or receive data wirelessly (para. 13), a sensor controller, and a sensor power supplier (para. 38); a main communication module to receive a humidity value and a main controller (para. 75).
Neumaier does not teach a main controller configured to determine that drying is completed in response to the humidity being equal or less than a threshold.  However, one of ordinary skill in the art would have recognized as obvious to modify the disclosed dryer of Neumaier to have that controller configuration.  Herschler teaches a main controller 130 configured to determine that drying is completed in response to the humidity being equal or less than a threshold (para. 57).  Herschler teaches that this configuration allows for prevention of over drying that may result in wear and tear con clothing (para. 57).  One of ordinary skill in the art would have been motivated to modify the dryer of Neumaier to realize this benefit taught by Herschler.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Neumaier teaches that its sensing module may comprise an acceleration sensor that can control a communication module to transmit an acceleration value (para. 25).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018086871A1 by Neumaier in view of U.S. Patent Application Publication 20180112349 by Herschler et al. as applied to claim 2 above, and further in view of U.S. Patent Application Publication 20190330792 by Del Maschio et al. and U.S. Patent 5561991 granted to Berkcan et al.
As to claim 3, Neumaier does not teach that a main controller determines an amount of laundry based on the acceleration value.  However, one of ordinary skill in the art would have recognized as obvious to modify the dryer taught by Neumaier to determine an amount of laundry.  Neumaier is silent as to determining an amount of laundry, but Del Maschio teaches that determining a load mass (amount) allows for an initial estimation of drying time, and determining a load mass may also be used for other advantageous purposes (paras. 285-286, 305).  It was known from the teachings of Berkcan that acceleration values from an acceleration sensor may be used to determine a load amount (col. 4, ll. 14-19) and that using the sensed acceleration values results in an accurate measurement of a load amount (col. 4, ll. 39-41).  One of ordinary skill in the art would have been motivated to modify the dryer of Neumaier to advantageously determine a load amount to allow for an initial estimation of drying time and other advantageous purposes, as taught by Del Maschio.  One of ordinary skill in the art would have further been motivated to use the acceleration sensor of Neumaier to determine a load amount, based on Berkcan’s teachings that acceleration values result in accurate measurements of a load amount.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Del Maschio teaches determining an initial expected time to compete drying based on a determined amount of laundry and displaying the initial expected time (paras. 285-286).
As to claim 5, Del Maschio teaches determining a remaining time of drying based on a current humidity value and a set threshold (para. 326) and displaying a remaining time (para. 286).  Del Maschio teaches that the initial estimation of drying time based on load amount is a rough estimate and that estimating the remaining time based on current humidity values refines and updates the initial estimate (para. 306).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO2018086871A1 by Neumaier in view of U.S. Patent Application Publication 20180112349 by Herschler et al. as applied to claim 2 above, and further in view of U.S. Patent Application Publication 20120246835 by Ashrafzadeh et al., U.S. Patent Application Publication 20110067185 by Koo et al., and U.S. Patent Application Publication 20100000267 by Leidig et al.
As to claim 6, it was well-known that entanglement of laundry is associated with load imbalance (see Ashrafzadeh, para. 57; Koo, para. 5; Leidig, para. 12), and Neumaier teaches that an imbalance may be detected based on an acceleration value (para. 28).  It was also well-known to perform a disentanglement course, such as by repeatedly accelerating and decelerating the drum, when laundry is out of balance as a result of being entangled (see Koo, paras. 5, 38).  One of ordinary skill in the art would have recognized as obvious that Neumaier’s teaching of detecting an imbalance is representative of laundry being in an entangled state and that a disentanglement course is well-known to reduce entanglement and imbalance.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO2018086871A1 by Neumaier in view of U.S. Patent Application Publication 20180112349 by Herschler et al., U.S. Patent Application Publication 20120246835 by Ashrafzadeh et al., U.S. Patent Application Publication 20110067185 by Koo et al., and U.S. Patent Application Publication 20100000267 by Leidig et al. as applied to claim 6 above, and further in view of U.S. Patent 5301523 granted to Payne et al.
As to claim 7, Although Neumaier is silent as to how an acceleration value can be used to determine an imbalance, Payne teaches that angular acceleration decreases at a higher rate when a load is imbalanced (col. 5, ll. 59-62).  Based on this teaching of Payne, one of ordinary skill in the art would have recognized as obvious that a reduction of a change in the acceleration value (i.e. decreased angular acceleration rate) indicates an imbalance.  The use of thresholds to determine if an imbalance is unacceptable is well-known and common in the art (see Ashrafzadeh, para. 46).  One of ordinary skill in the art would have been motivated to use a threshold value to determine if a reduction in a change of acceleration results in an imbalance, the imbalance being indicative of laundry entanglement.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over WO2018086871A1 by Neumaier in view of U.S. Patent Application Publication 20110057123 by Ho.
As to claim 20, Neumaier does not teach an energy generation module with a coil and magnet, the module storing electromotive force generated when the magnet moves inside the coil.  However, one of ordinary skill in the art would have recognized as obvious to such energy generation module.  Ho teaches an energy generation module with a coil and magnet, the module storing electromotive force generated when the magnet moves inside the coil due to rotation of a laundry appliance drum (paras. 24, 26).  One of ordinary skill in the art would have been motivated to use the energy generation module of Ho to allow for self-charging of its device (para. 34), and also to allow for automatic termination of the device’s operation (para. 27).  The module of Ho would have achieved expected, predictable results commensurate with its intended purpose when used with the device of Neumaier.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711